Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 1 of 14 Page ID #:3097



   1                           UNITED STATES DISTRICT COURT
   2                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
   3                                 WESTERN DIVISION
   4   UNITED STATES OF AMERICA,                     Case No. 2: l 5-cv-5903-DDP-JEM
   5               Plaintiff,
   6                      v.                         JOINT STIPULATION TO
                                                     DISMISS INTERVENORS' CLA               S·,
   7   COUNTY OF LOS ANGELES AND                     AND
       LOS ANGELES COUNTY SHERIFF
       JIM MCDONNELL, in his official                ORDER
       capacity,
                   Defendants.                       [FRCP 4l(a)(l)(A)(ii)]
  10
  11                                COMPLAINT FILED: August 5, 2 15
     TIMOTHY POLJS MARK SARNI,'     TRIAL DATE: None Set
  12 DERRICK TH01v1AS DARSEL
     WHITFIELD, ROYAL WILLIAMS, AND
  13 LEPRIEST VALENTINE,
  14               Plaintiff-Intervenors.
  15
  16         IT IS HEREBY STIPULATED by and between Plaintiff, Intervenors, and
  17   Defendants, through their undersigned counsel, that Intervenors' claims shall be
  18   dismissed with prejudice, pursuant to Federal Rules of Civil Procedure Rule
  19 41(a)(l)(A)(ii), and consistent with the terms set forth below. Intervenors'
 20    counsel affirm that they have authority from Teresa Powers, David Penn,
 21    Timothy Polk, Derrick Thomas, Darsel Whitfield, Royal Williams, and LePriest
 22 Valentine to enter into this Stipulation.'
 23          Plaintiff, Intervenors, and Defendants are entering into this Stipulation of
 24 Dismissal based on the Joint Stipulation to Amend Paragraph 34 of the Joint
 25    Settlement Agreement Regarding the Los Angeles County Jails ("Joint
 26
 27    1
        Intervenor Mark Sarni was dismissed from this action on September 8, 2017.
       Dkt. No. 135.
 28


                                              -2-
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 2 of 14 Page ID #:3098



   1   Stipulation") hied with the Court on December 6, 2018. Dkt. No. 142. The
  2    Court shall retain jurisdiction to enforce the terms set forth in this Stipulation of
  3    Dismissal.
  4          IT IS FURTHER STIPULATED by and between Plaintiff, Intervenors,
  5    and Defendants, through their undersigned counsel, that the following conditions
  6    will apply to Intervenors' involvement in monitoring Defendants' compliance
  7    with Amended Paragraph 34.
  8          A. Monitoring Compliance with Amended Paragraph 34
  9          The requirements in Section VI ofthe Joint Settlement Agreement
  to Regarding the Los Angeles County Jails ("Settlement Agreement"), ECF Doc. 4,
  11   on Implementation, Compliance Assessment, Enforcement, and Termination will
  12   apply to Amended Paragraph 34. The Plaintiff and Defendants ("Parties") and
  13   Intervenors further agree to the additional measures specified below to permit
  14   Intervenors to participate in the oversight and monitoring of Amended Paragraph
 15    34.
 16          1. Oversight and Monitoring
 17              a. Independent Monitor: The Independent Monitor will assess and
 18                 report on Defendants' compliance with Amended Paragraph 34 with
 19                 the assistance of his Subject Matter Experts and support staff, as set
 20                 forth in Section VI ofthe Settlement Agreement.
 rI1             b. Compliance Measures: The Parties and Intervenors, in consultation
 22                 with the Independent Monitor, have developed compliance measures
 23                 to determine whether Amended Paragraph 34 is properly and timely
 24                 implemented. The Independent Monitor will use the compliance
 25                 measures to formulate his findings and report on Defendants'
 26                 progress toward compliance with Amended Paragraph 34.
 27             c. Monitoring Reports: The Independent Monitor will report on
 28                 Defendants' compliance with Amended Paragraph 34, as set forth in


                                               ~~
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 3 of 14 Page ID #:3099



   1             Paragraph 109 of the Settlement Agreement, and provide a draft copy
  2              ofthe Monitor's reports to the Parties for review and comment, as set
  3              forth in Paragraph 110 ofthe Settlement Agreement. In addition, at
  4              least 30 days before the anticipated filing of the Monitor's reports, the
  5              Monitor will provide Intervenors with a draft copy of the portion or
  6              portions ofthe reports that pertain to Amended Paragraph 34.
  7              Intervenors will submit comments,if any, to the Monitor within 15
  8              days of receipt of the draft portion or portions of the reports. The
  9              Monitor will consider any comments from Intervenors. Intervenors
  10             may file a separate response regarding Amended Paragraph 34 with
  11             the Court within 15 days after the filing of the reports by the Monitor
  12             although such a filing is not required. The Parties may file a response
  13             to Intervenors' filing within 15 days although such a filing is not
  14             required. All public court filings by Intervenors will be written with
  15             due regard for the privacy interests ofindividual prisoners and staff
  16             and the interest ofthe County and the Sheriff in protecting against
  17             disclosure of information not permitted by the Settlement Agreement.
  18          d. Access: The Independent Monitor and the United States will have
  19             full and complete access to the Jails and all relevant individuals,
 20              facilities, prisoner medical and mental health records, documents,
 21              data, and meetings related to Amended Paragraph 34, as set forth in
 22              and pursuant to Paragraph 103 ofthe Settlement Agreement subject
 23              to the exceptions therein. In addition, the Parties and Intervenors
 24              agree that Intervenors will have reasonable and limited access to
 25              County and Sheriff records and documents related to proof of
 26              compliance with Amended Paragraph 34, subject to a confidentiality
 27              agreement and as follows: Intervenors have the right to request that
 ~~:~            the records underlying the County's report to the Monitor regarding


                                            se
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 4 of 14 Page ID #:3100



  1              compliance with Amended Paragraph 34 be made available to them,
  2              subject to redaction to comply with the Health Insurance Portability
  3              and Accountability Act, the California Confidentiality ofMedical
  4              Information Act (Civil Code § 56, et seq.), California Welfare and
  5              Institutions Code § 5328, and any other privilege or protection. The
  6              Parties and Intervenors agree to meet and confer about such a request
  7              for underlying records and its justifications. In the event that such a
  8              request cannot be resolved, a Party or Intervenors may file a motion
  9              with the Court seeking resolution of the request. Intervenors will
  to             maintain as confidential, and will not distribute or disclose, any
 11              records, documents, or information provided by the County, the
 12              Sheriff, or the Independent Monitor under this Agreement.
 13           e. Policies and Procedures: The Parties and Intervenors have
 14              policies and procedures to implement Amended Paragraph 34,
 15              including Correctional Health Services Policy M380.01, which serve
 16              as the foundation for the enhanced release planning process at the
 17              Jails. The Independent Monitor has reviewed the revised policies and
 18              procedures and agrees they incorporate the requirements of Amended
 19              Paragraph 34. Should Defendants make any substantive revisions to
 20              policies or procedures that relate to Amended Paragraph 34,
 21              Defendants will submit such policies or procedures to the United
 22              States and the Monitor, as set forth in Paragraphs 89-90 of the
 23              Settlement Agreement. In addition, if Correctional Health Services
 24              Policy M380.01 is materially revised, or if any new policies
 25              materially related to release planning for prisoners who are subject to
 26              Amended Paragraph 34 are created, the following process will be
 27              followed before implementation:
 ~:~             1)The County and Sheriff will provide a copy of the proposed policy


                                            - 5-
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 5 of 14 Page ID #:3101



   1                to Intervenors;
  2              2)Intervenors will have 30 days to review the policy and submit
  3                 comments,if any, to the County and the Sheriff;
  4              3)IfIntervenors do not submit any comments within the 30-day
  5                 period, the County and the Sheriff will begin implementation of
  6                 the policy no later than 180 days after the expiration of the 30-day
  7                 review period or notice that no comments will be forthcoming;
  8              4)IfIntervenors object to the proposed policy, Intervenors will note
  9                 the objection in writing to all Parties within the respective review
  to                period;
  it             5)If there is any objection to the proposed policy, the County and
  12                the Sheriff will have 30 days to address the objection(s);
  13             6)IfIntervenors cannot resolve the objections, any Party may ask
  14                Court to resolve the matter; and
  15             7)The Monitor may extend any time period specified in this section
  16                by up to 15 additional days. Further extensions maybe granted
  17                the Monitor with the agreement of all Parties and Intervenors
  18                 when necessary to permit amicable resolution of objections.
  19          f. Self-Assessments and Reports: The County and Sheriff will report
 20              on their implementation of Amended Paragraph 34, as set forth in
 21              Paragraph 92 ofthe Settlement Agreement. In addition, the Parties
 22              and Intervenors agree that Intervenors wi11 have limited access to the
 23              County's and Sheriff's self-assessments and reports concerning the
 FL!             implementation of Amended Paragraph 34, as follows:
 25               1)Fifteen days before the end of the reporting period described in
 26                 Paragraph 109 ofthe Settlement Agreement,the County and
 27                  Sheriff will provide Intervenors aSelf-Assessment Status Report
 28                  concerning only Amended Paragraph 34 that includes:


                                            `~..
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 6 of 14 Page ID #:3102



   1                a) The actions taken by the County and Sheriff during the review
  2                    period to implement Amended Paragraph 34, including the
  3                    status of ongoing and continuous improvement activities;
  4                 b)Responses to concerns or recommendations concerning
  5                    Amended Paragraph 34 made in prior reports by the Monitor;
  6

  7                 c) A summary of any audits related to Amended Paragraph 34
  8                    that were completed in the reporting period.
  9              2)Intervenors shall receive copies of all written communications
  to                between the County and the United States concerning, in whole or
  11                in part, the implementation of Amended Paragraph 34. To the
  12                extent the self-assessments, reports, and communications
  13                referenced in this provision contain material not related to
  14                Amended Paragraph 34, the County or the United States may
  15                redact such material.
  16             3)Intervenors shall treat all documents received under subsection(fl
  17                as confidential and will not further disclose or attach such
  18                documents to any court document, unless filed under seal with
  19                Court approval, without the consent ofthe County and the Sheriff
 20                 or by order of the Court.
 21      B. Evidence-Based Study
 22           a. The County and the Sheriff agree to meet with Intervenors' counsel
 23              to discuss the possibility of providing data related to compliance with
 24              Amended Paragraph 34 to an independent research or educational
 25              organization to perform an evidence-based assessment of release
 26              planning at the Jails. The County and the Sheriff agree to preserve all
 27              data, records, files, and documentation relevant to their compliance
 28              with Amended Paragraph 34, including the full medical and prisoner


                                            - 7-
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 7 of 14 Page ID #:3103



  1                records in the sample selected for compliance review, at least until
  2                the date ofsuch meeting. Nothing in this paragraph shall require that
  3                the County or Sheriff agrees to share the data or participate in such ar
  4                assessment or study. This discussion shall not take place until a$er
  5                the County and Sheriff have achieved sustained compliance and are
  6                no longer subject to monitoring of Amended Paragraph 34.
  7      C. Attorney's Fees
  8         Within ninety(90) days of entry of this Stipulation, Defendants shall pay
  9   the sum of nine hundred and fifty thousand dollars ($950,000) to Intervenors'
 to Counsel to fully resolve any claims for attorneys' fees and costs arising out of
 11   the Intervenors' action. Intervenors shall not seek attorney's fees or costs for
 12   their participation in the monitoring or oversight of Amended Paragraph 34.
 13   Intervenors may request reasonable attorney's fees and costs from the Court in the
 14   event they prevail on a motion seeking judicial enforcement of Amended
 15   Paragraph 34. The Court shall retain jurisdiction for the purpose of considering
 16   any future motion for reasonable attorney's fees.
 17      D. Meet and Confer Requirement
 i8         Intervenors will also seek to resolve any disputes concerning the
 19   implementation of Amended Paragraph 34 with the Parties through a good faith
 20   effort. Intervenors retain the right to seek Court enforcement of Amended
 21   Paragraph 34 ifthey fail to resolve any such disputes a$er a good faith effort to
 22   meet and confer regarding such dispute.
 23      E. Admissibility
 24         Except to enforce, modify, or terminate the Settlement Agreement, as
 25   amended by this Joint Stipulation, neither this Joint Stipulation, nor the Amended
      Settlement Agreement, nor any Order entered pursuant to this Joint Stipulation
 z7   shall be admissible against either the County or Sheriff in any court or proceeding
 ~:~ for any purpose, as set forth in Paragraph 14 of the Settlement Agreement.
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 8 of 14 Page ID #:3104



  1
  2        F. No Admission of Liability or Wrongdoing
  3          This Joint Stipulation and the agreements reflected herein are not an
  4 admission of any liability or wrongdoing on the part of the County or the Sheriff,
  5    and/or either of its employees, agents, and former employees and agents, or any
  6    other person, and will not constitute evidence of any pattern or practice of
  7    wrongdoing.
  8 ///
  9 ///
  10 ///
  11
  12
  13
  14
  15
  16
  17
  18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               Std
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 9 of 14 Page ID #:3105




               3TIPLTI.ATED AND AGREED UPON by Plaintiff United States of
         America, Defendants the County and tl~e Sheriff, and Plaintiff-Intervenors, with
         the endorsement of the Independent Monitor.


         DHted: tci~~(~`t~                     FOR PLAINTIFF UNITED STATES OF
                                               AMERICA:

                                               ERIC S. DREIBAND
                                               Assistant Attorney General
                                               Civil Rights Division
     9                                         STEVEN H. RQSENBAUM
                                               Chief Special Litigation Section
    l0                                         Civil ~Zigi~ts Division
    ~~                                                                          f -~
    I2                                         LAURA L. COWALL
                                               Spe_cial Counsel
    t3                                         LUIS E. SAUCEDO
                                               Counselor to the Chief
    t4                                         CATHL~~N S. TRAINOR
                                               Trial Attorne~y
    15                                         DEENA FOX
                                               Trial Attorney
    16                                         S~~~~~ecial Litigation Section
                                               Civil Rights Division
    ]7                                         U.S. Deparhnent of Justice
    18
                                               NICOLA T. HANNA
    19                                         United States Attorney
    20                                         DAVID M.HARRIS
                                                Assistant United States Attorney
    21                                                 fy Division
                                               Chief, Civil
    22                                            ~-~      --~ --
                                                ~-;~ ~'< :'     - °_
    23                                         I{ARAN P. RUCICER"t
                                                Assistant United States Attorney
    24                                          Chief, Civil Rights Section, Civil Division
    25                                            --7

    26                                         MATTHEW NICICELL
                                               Assistant United States Attorney,
    27                                         Civil Rights Secfion, Civil Division
    28
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 10 of 14 Page ID
                                 #:3106




~    Dated:                             DEFENDANTS:
2
                                               C~ lam\
3                                      :Y C    ICKHAl~
                                        ty C sel
4                                      iv of Los An~el~;
5
6
7                                  Senior Assistant
                                   County of Los A
8
9
10   Dated:                         FOR PLAINTIFF-INTERVENORS:

I1
12
13                                        Counsel

14
15
16
                                    GRANT A. DAMS-DENNY
17                                  Munger, Tolles &Olson LLP
18
19   Dated: October 30, 2018             THE                 MONITOR:

20
21                                              Monitor
22
23
24
25
26
27
28
Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 11 of 14 Page ID
                                 #:3107



         Dated:                       FOR DEPENDANTS:
    2'

    3                                 MARY C. WICKI-TAM
                                      County Counsel
    4                                 County ofLos Angeles
    5

    6

    7
                                      RODRIGO A. CAS"I'RO-SILVA
                                      Senior Assistant County Counsel
                                      County ofLos Angeles
    8

    9

   t0    Dated:                       FOR PLAINTIFF-TN'TERV~NORS:
   I1

   12                                 MARK D.ROSE          UM
                                      ALISA L. HARTZ
   13                                 Public Counsel
   14

   IS

   16

   17

   18
         Dated:                       FOR TI-II~ INDEPENllENT Mi7NITOR:
   19

   20

   21                                 RICHARD DROOYAN
                                      Independent Monitor
  22

  23

  24

  25

  26

  27

  28
 Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 12 of 14 Page ID
                                  #:3108


 1                       STIPULATED fPROPOSEDI ORDER
z          WHEREAS,on August 5, 2015, the United States filed a Complaint against
3 the County and the Sheriff alleging systemic violations ofprisoners' federal
4 constitutional rights in the Jails, under the Civil Rights ofInstitutionalized Persons
5    Act, 42 U.S.C. § 1997, and the Violent Crime Control and Law Enforcement Act
6 of 1994,42 U.S.C. § 14141, Dkt. No. 1;
7          WHEREAS,simultaneously with the Complaint and without admission of
 8 any liability or wrongdoing on the part of the County or the Sheriff, and/or either
9 ofits employees, agents, and former employees and agents, or any other person,
10 the United States and the County and Sherifffiled a joint stipulation seeking
11   approval of the Joint Settlement Agreement Regarding the Los Angeles County
12 Jails ("Settlement Agreement")to resolve the United States' Complaint, which
13   was approved by the Court on September 3, 2015, Dkt. Nos.4 and 13;
14         WHEREAS,on September 28, 2015, Teresa Powers, David Penn, Timothy
15 Polk, Mark Sarni, Derrick Thomas, Darsel Whitfield, Royal Williams, and
16 Leeriest Valentine (Intervenors) moved to intervene in the action to challenge
17 Paragraph 34 ofthe Settlement Agreement("Paragraph 34")on the grounds that it
18 violates the Americans with Disabilities Act, Section 504 of the Rehabilitation
19 Act, and the Eighth and Fourteenth Amendments of the United States
20 Constitution, Dkt. No. 17;
21         WHEREAS,on December 15, 2015, Intervenors were granted leave by the
22 Court to intervene as of right. Dkt. No. 75 at 10;
23         WHEREAS,Plaintiff, Intervenors, and Defendants have engaged in good
24 faith settlement negotiations and have agreed to amend Paragraph 34 by Joint
25 Stipulation, Dkt. No. 142, as set forth in Paragraph 119 ofthe original Settlement
26 Agreement;
27         WHEREAS,Defendants agree to entry of this stipulated order without
28 admitting liability or wrongdoing on the part of the County or the Sheriff, and/or


                                            _ ,~_
 Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 13 of 14 Page ID
                                  #:3109


 I   either of its employees, agents, and former employees and agents, or any other
2    person;
3          NOW, THEREFORE, it is hereby ORDERED, ADJUDGED, and
4    DECREED as follows:
5          1.     Pursuant to Federal Rule of Civil Procedure 41 (a)( l )(A)(ii),
6    Intervenors' action is dismissed with prejudice;
 7         2.     As stipulated by Plaintiff, Intervenors, and Defendants, within 90
8    days of entry of this Stipulation, Defendants shall pay the sum of nine hundred
 9   and fifty thousand dollars ($950,000) to Intervenors' Counsel to fully resolve any
JO   claims for attorney's fees and costs arising out of the Intervenors' action;
11         3.     As provided in the Joint Stipulation to Dismiss Intervenors' Claims
12   ("Joint Stipulation to Dismiss"), Intervenors are permitted to participate in the
13   oversight and monitoring of Amended Paragraph 34 and shall seek to resolve any
14 disputes concerning the implementation of Amended Paragraph 34 with the
15   Parties through a meet-and-confer process; and
16         4.     The Court retains jurisdiction to consider a future motion for
17   reasonable attorney's fees and costs filed by Intervenors until Defendants'
18   obligations under Amended Paragraph 34 are fulfilled. As stipulated by Plaintiff,
19 Intervenors, and Defendants, Intervenors shall not seek attorney's fees or costs for
20   monitoring and oversight activities. Intervenors may, however, request
21   reasonable attorney's fees and costs from the Court in the event they prevail on a
22   motion seeking judicial enforcement of Amended Paragraph 34 as set forth in the
23   Joint Stipulation to Dismiss.
24         6. Except to enforce, modify, or terminate the Settlement Agreement, as
25   amended by the Joint Stipulation to Amend Paragraph 34, the Amended
26   Settlement Agreement, and this Stipulated Order shall not be admissible against
27   either the County or the Sheriff in any court or proceeding for any purpose and
28    //


                                             - 13 -
 Case 2:15-cv-05903-DDP-JEM Document 144 Filed 12/10/18 Page 14 of 14 Page ID
                                  #:3110


1        shall not constitute evidence of any pattern or practice of wrongdoing.
 2
 3       IT IS SO ORDERED.
 4
 5
 6       DATED: 12-10-18
 7
 8
 9                                                 DEAN D. PREGERSON
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          - 14 -
